ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/14/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/14/2021 listed below have been reconsidered as indicated.
a)	The corrected ADS is acknowledged.

b)	The amendments to the specification addressing the Nucleotide Sequence Disclosure requirements and trademarks are acknowledged.

c)	The objections of claim 2 are withdrawn in view of the amendments to the claims.

d)	The rejections of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claim.

e)	The rejections of claim(s) 2-10 under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist (WO 2015/153283 A1) are withdrawn in view of the Remarks establishing the reference is not available as prior art.

f)	The rejections of: claims 2-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,030,272 B2; and claims 2-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,704,107 B2, are withdrawn in view of the terminal disclaimers filed on and approved on 12/14/2021.

Claim Interpretation
Claim 2 requires amplifying bisulfite treated DNA using “primers specific for a CPG site for QKI, primers specific for a CpG site for PDGFD, and primers specific for a CpG site for ELOVL2”. The term “primers specific for” is given its plain meaning as 

Claim 2 requires “measuring a methylation level of a combination selected from…”. The claim does not specify how the methylation level is to be measured. The claim broadly encompasses using the results of the step of “amplifying” as well as using data independent of the step of “amplifying”. However, the references to “the CpG site” is interpreted to “the CpG site” the primers are specific for.

Claims 5-7 further limit primers specific for a CpG site for QKI, PDGFD and ELOVL2, respectively. The claims specify coordinates within chromosome 6, 11 and 6 for the respective genes. While no particular genome sequence build is identified in the specification, the coordinates within chromosomes 6 and 11 and the genomic sequence of interest can be identified using the primers identified in Table 2 that are specific for DMR Nos. 1-3 that corresponds to QKI, PDGFD and ELOVL2. Using the primer 

Claim 8 states “QKI is a genetic region having chromosome 6 coordinates 163834534-163834925”. The term “is” is interpreted as identifying the specific structure of QKI and is interpreted as being equivalent to “consisting of”. The claim is interpreted as requiring QKI to consist of the genetic region having chromosome 6 coordinates 163834534-163834925, and thus the CpG sites for QKI must been within this region. While no particular genome sequence build is identified in the specification, the coordinates within chromosome 6 and the genomic sequence of interest can be identified using the primers identified in Table 2 that are specific for DMR No. 1 that corresponds to QKI.

Claim 9 states “PDGFD is a genetic region having chromosome 11 coordinates 104034769-104034920”. The term “is” is interpreted as identifying the specific structure of PDGFD and is interpreted as being equivalent to “consisting of”. The claim is interpreted as requiring PDGFD to consist of the genetic region having chromosome 11 coordinates 104034769-104034920, and thus the CpG sites for PDGFD must been within this region. While no particular genome sequence build is identified in the specification, the coordinates within chromosome 11 and the genomic sequence of interest can be identified using the primers identified in Table 2 that are specific for DMR No. 2 that corresponds to PDGFD.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An analysis of genomic DNA comprising the steps of extracting genomic DNA, treating it with bisulfite, amplifying the bisulfite-treated genomic DNA using primers specific for a CpG site in at least two of QKI, PDGFD and PDGFD and measuring the methylation level of the CpG site in at least two of QKI, PDGFD and PDGFD is not or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634